Celebrezze, C.J.,
concurring. I concur in the majority’s determination to uphold the termination of the parental rights of Donna Smith, Robert Smith, Sr. and John Schmidt.
I also agree that on the facts of this case, the juvenile court did not abuse its discretion in denying the motion of Robert Smith, Jr.’s grandparents to intervene in the permanent custody proceeding. I write separately to emphasize that our decision today does not foreclose grandparent intervention in all such cases.
*338The goal of R.C. Chapter 2151 and the Juvenile Rules is to “provide for the care, protection and mental and physical development” of those/ children who find themselves under the jurisdiction of the juvenile court. R.C. 2151.01(A); Juv. R. 1(B)(3).
State intervention in the parent-child relationship and the termination of that relationship is the final option. Although R.C. Chapter 2151 does not require that grandparents be made parties to permanent custody proceedings brought by the state against the parents, I firmly believe that it is contrary to common sense, compassion and the best interests of the child to deny suitable grandparents their last meaningful opportunity to gain custody of the child.
Intervention by grandparents in a permanent custody proceeding is appropriate where the grandparents have a legal right to or a legally protective interest in custody or visitation with their grandchild, where the grandparents have stood in loco parentis to their grandchild, or where the grandparents have exercised significant parental control over, or assumed parental duties for the benefit of, their grandchild. Where any of these circumstances are present, it is my view that a denial of the grandparents’ motion to intervene would constitute an abuse of the juvenile court’s discretion.